PER CURIAM.
In this forfeiture proceeding, the trial court, after a hearing duly noticed for that purpose, denied the respondent’s motion to suppress the alleged contraband. Immediately thereafter, it entered judgment for the petitioner on the merits, notwithstanding that a trial had been previously set for a later date.
We reject the claim of error in the denial of suppression which is fully supported by, among other reasons, evidence that the appellant freely consented to a search of the entire vehicle in which the cash and marijuana were found. See Martin v. State, 411 So.2d 169 (Fla.1982).
We reverse the final order, however, and remand for trial because of the absence of fair notice and opportunity to be heard on the merits of the case itself. Barreiro v. Barreiro, 377 So.2d 999 (Fla. 3d DCA 1979).
Affirmed in part, reversed in part.